Citation Nr: 1030576	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-09 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than September 20, 
1955, for the grant of service connection for lumbosacral 
discogenic disease status-post laminectomies with fusion for 
herniated disc and spinal stenosis.

2.  Entitlement to a compensable disability evaluation for 
lumbosacral discogenic disease status-post laminectomies with 
fusion for herniated disc and spinal stenosis, for the period 
from September 20, 1955 through September 8, 1992.


REPRESENTATION

Appellant represented by:	Joseph W. Evans, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from August 17, 1951 to 
November 1, 1951.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Oakland, California 
(the RO).

This case has a complicated procedural history, and was 
previously before the Board in January 2001, at which time the 
Board granted service connection for a low back disability.  The 
RO subsequently assigned a 60 percent disability rating for this 
disability, effective September 9, 1992.  

The January 2001 Board decision also determined that an October 
1955 RO rating decision denying service connection for the 
Veteran's low back disability did not contain clear and 
unmistakable error (CUE).  The Veteran duly appealed the Board's 
denial of his CUE claim to the United States Court of Appeals for 
Veterans Claims (the Court).

In October 2004, the Court affirmed the Board's January 2001 
decision.  However, in a December 2005 single judge decision, the 
Court reconsidered the case, and reversed the January 2001 Board 
decision to the extent that it concluded that there was no CUE in 
the October 1955 RO rating decision.  The Court further remanded 
the case to the Board "for expeditious adjudication . . . as to 
an appropriate disability rating and effective date for [the 
Veteran's] service-connected low-back disability."  The case was 
returned to the Board, and in April 2006, the Board remanded the 
Veteran's case for assignment of a disability evaluation and 
effective date, in accordance with due process standards.  

In a February 2007 rating decision, the RO assigned a 
noncompensable disability rating for the service-connected low 
back disability, effective from September 20, 1955 through August 
10, 1967, a temporary total disability evaluation from August 11, 
1967 through October 30, 1967, and a noncompensable disability 
evaluation from November 1, 1967 through September 8, 1992.  A 60 
percent disability evaluation was assigned from September 9, 
1992, with a temporary total evaluation from July 27, 1995 
through October 30, 1995.  A total disability rating based on 
individual unemployability (TDIU) was also assigned, effective 
September 9, 1992.  The Veteran has disagreed with the effective 
date for the grant of service connection, as well as the 
disability evaluation assigned prior to September 9, 1992.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's claim for a higher 
disability rating for his lumbosacral spine disability.  So, 
regrettably, this claim is being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify him if further 
action is required on his part.


FINDING OF FACT

The Veteran's original claim of entitlement to service connection 
for lumbosacral discogenic disease status-post laminectomies with 
fusion for herniated disc and spinal stenosis was received by the 
RO on September 20, 1955.


CONCLUSION OF LAW

The legal criteria are not met for an effective date prior to 
September 20, 1955 for the grant of service connection for 
lumbosacral discogenic disease status-post laminectomies with 
fusion for herniated disc and spinal stenosis.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.105, 3.155, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in September 2006 from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letter explained the evidence necessary to substantiate the 
Veteran's claim for an increased disability evaluation, as well 
as the legal criteria for entitlement to such benefits.  The 
letter also informed him of his and VA's respective duties for 
obtaining evidence. 

In addition, an August 2008 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decisions that were the 
basis of this appeal were decided prior to the issuance of an 
initial, appropriate VCAA notice.  Although the notice elements 
required by the VCAA and Dingess/Hartman were provided to the 
appellant after the initial adjudication, the appellant's claim 
was readjudicated thereafter.  As such, the appellant has not 
been prejudiced and there was no defect with respect to timing of 
the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of post-service 
treatment and examination.  Additionally, the claims file 
contains the Veteran's own statements in support of his claim.  
The Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal Criteria

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2009).  Except as otherwise provided, the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a claim 
for increase will be the date the claim was received or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be the 
day following the date of separation from service - if the 
veteran filed a claim within one year after service.  Otherwise, 
the effective date will be the date of receipt of his claim.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

The applicable statutory and regulatory provisions require that 
VA look to all communications from the veteran that may be 
interpreted as applications or claims, both formal and informal, 
for benefits.  VA is required to identify and act on informal 
claims for benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit sought.  
See 38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered by 
the VA, a specific claim in the form prescribed by the Secretary 
must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  
All claims for benefits filed with the VA, formal or informal, 
must be in writing.  See Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999).

In cases involving error, the effective date of an evaluation is 
the date on which benefits would have been payable if the correct 
decision had been made on the date of the reversed decision.  See 
38 C.F.R. § 3.400(k).

Analysis

The Veteran's service in the military ended on November 1, 1951.  
Unfortunately, he did not file a claim for service connection for 
his low back disability within one year of his discharge from 
service (i.e., by October 31, 1952).  Nevertheless, the Veteran 
filed a claim for service connection for a low back disability in 
September 1955, which was denied in an October 1955 rating 
decision. 

As previously noted, in a January 2001 decision, the Board 
granted service connection for a low back disability.  The RO 
subsequently assigned a 60 percent disability rating effective 
September 9, 1992.  The January 2001 Board decision also 
determined that an October 1955 RO rating decision denying 
service connection for the Veteran's low back disability did not 
contain clear and unmistakable error (CUE).  However, in a 
December 2005 single judge decision, the Court reversed the 
January 2001 Board decision to the extent that it concluded that 
there was no CUE in the October 1955 RO rating decision and 
remanded the Veteran's case to the Board, which in turn remanded 
the Veteran's case to the RO for assignment of a disability 
evaluation and effective date.  And, in a February 2007 rating 
decision, the RO assigned a noncompensable disability rating 
effective from September 20, 1955 through August 10, 1967, a 
temporary total disability evaluation from August 11, 1967 
through October 30, 1967, and a noncompensable disability 
evaluation from November 1, 1967 through September 8, 1992.  A 60 
percent disability evaluation was assigned from September 9, 
1992, with a temporary total evaluation from July 27, 1995 
through October 30, 1995.  A total disability rating based on 
individual unemployability (TDIU) was also assigned, effective 
September 9, 1992.  The Veteran has disagreed with effective date 
for the grant of service connection.

The Board finds that the effective date of September 20, 1955 for 
the grant of service connection for lumbosacral discogenic 
disease status-post laminectomies with fusion for herniated disc 
and spinal stenosis is proper.  38 C.F.R. § 3.400(b)(2), (k) 
(2009).  There is no indication the Veteran specifically acted to 
file a claim for service connection for a low back disability 
prior to September 20, 1955.  Indeed, he has not alleged that he 
made any attempts to file his claim prior to that date.  As noted 
above, the file is entirely negative for any written 
communication from the Veteran indicating that he intended to 
file a claim of entitlement to service connection for a low back 
disability until the Veteran's original claim was received on 
September 20, 1955.  Although the Board acknowledges that the 
Veteran's initial October 1955 rating decision was reversed on 
the basis of CUE, there remains no indication that he had filed a 
claim for service connection at or within one year of his 
discharge from service, or at any point prior to September 20, 
1955.   In this regard, the Board points out there is no 
provision for payment of benefits from an earlier date based on a 
disorder's existence from a date previous to the receipt of the 
claim, unless the claim is filed within one year of separation 
from service.  See 38 C.F.R. §§ 3.400(b)(2).  As such, there is 
no basis for an effective date for service connection.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also 
38 C.F.R. § 3.400(b).

So, for these reasons, the Board finds that there is a 
preponderance of evidence against the Veteran's claim of 
entitlement to an earlier effective date for service connection 
of his lumbosacral discogenic disease status-post laminectomies 
with fusion for herniated disc and spinal stenosis.  Therefore, 
his claim must be denied. See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

The claim of entitlement to an effective date prior to September 
20, 1955 for the grant of service connection for lumbosacral 
discogenic disease status-post laminectomies with fusion for 
herniated disc and spinal stenosis is denied.


REMAND

With respect to the claim for a higher rating for the service-
connected low back disability, although further delay is 
regrettable, the Board finds that further development is required 
prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board notes that the Veteran and his representative, at his 
June 2010 Board hearing, asserted that the Veteran's service-
connected lumbosacral discogenic disease status-post 
laminectomies with fusion for herniated disc and spinal stenosis 
was worse than evaluated for the time period prior to September 
9, 1992, and in that regard, the Veteran's representative 
suggested that the Veteran should be afforded a medical 
evaluation in an effort to validate the assertions of the 
Veteran's private physicians concerning the Veteran's 
symptomatology during the period in question.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); see also, Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  In this regard, the Board 
acknowledges that T. F., M.D. and K.L.N., M.D. have asserted that 
the Veteran's symptoms for the duration of the period on appeal 
were so severe as to cause significant occupational and 
functional impairment which precluded employment.  The Board also 
notes that the Court in Green stated that the fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one that takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board acknowledges that a contemporaneous examination is not 
possible in the instant case, but notes that minimal treatment 
records are available for that period.  However, although the 
Veteran reported his medical history to the examining provider at 
his April 2003 VA examination, the examiner did not have a copy 
of the Veteran's claims file for review and could not determine 
whether the Veteran's assertions as to his prior symptomatology 
were supported by the available medical evidence.  As such, in 
order to effectively evaluate the Veteran's service-connected 
back disability for the period on appeal, an examination of the 
Veteran and a full review of his medical history and 
symptomatology for the entire period on appeal are required.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at VA 
health-care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  As a result, a VA 
examination would be useful in evaluating the appeal.

The Board also notes that, at his June 2010 hearing, the Veteran, 
through his representative, claimed that he was entitled to an 
earlier effective date for the grant of a total disability rating 
based on individual unemployability (TDIU).  Essentially, the 
Veteran contends that a total rating should be assigned for the 
service-connected low back disability as of the date of service 
connection.  On remand, when adjudicating the appeal for a higher 
initial rating for the service-connected low back disability 
during the period prior to September 9, 1992, the RO should also 
consider the potential application of an extraschedular rating 
and/or a TDIU.  See 38 C.F.R. §§ 3.321(b)(1), 4.16; Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board notes that service connection was granted on 
the basis of aggravation of a pre-service low back disability.  
In cases involving aggravation by active service, the rating will 
reflect only the degree of disability over and above the degree 
existing at the time of entrance into the active service.  38 
C.F.R. § 4.22.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic 
examination to ascertain the severity and all 
manifestations of his service-connected 
lumbosacral discogenic disease status-post 
laminectomies with fusion for herniated disc 
and spinal stenosis, for the period prior to 
September 9, 1992.  
Conduct all testing and evaluation needed to 
make this determination.  The claims file must 
be made available to the examiner for review 
in connection with the examination.  The 
examiner should be provided a full copy of 
this remand, and he or she is asked to 
indicate that he or she has reviewed the 
claims folder.  

(a) The examiner should review the results of 
any testing prior to completion of the report 
and should detail the Veteran's complaints and 
clinical findings, clinically correlating his 
complaints and findings to each diagnosed 
disorder.  The examiner should also review all 
of the Veteran's available service treatment 
records, his 1967 treatment reports from St. 
Joseph's Hospital, 1992 letters from D.E.L., 
M.D., as well as more recent letters from T. 
F., M.D. and K.L.N., M.D. and the history as 
reported by the Veteran at his April 2003 VA 
examination, in order to assess the Veteran's 
history and symptomatology over the years.  
The examiner is specifically asked to comment 
on the prior medical opinions of record 
regarding the Veteran's back symptoms during 
the period in question.

(b) The examiner should also comment on the 
Veteran's level of social and occupational 
impairment due to his lumbosacral discogenic 
disease status-post laminectomies with fusion 
for herniated disc and spinal stenosis for the 
period prior to September 9, 1992.  

If it is not possible to make the above-
requested assessments, please expressly 
indicate this and explain why this cannot be 
done.  

Any indications that the Veteran's complaints 
or other symptomatology are not in accord with 
the objective findings of record or upon 
examination should be directly addressed and 
discussed in the examination report.  Please 
also discuss the rationale of all opinions 
provided.  

2.  Following completion of the aforementioned 
development, the RO must also adjudicate the 
Veteran's claim for a TDIU during the period 
prior to September 9, 1992.  

3.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case, 
including evidence obtained as a result of this 
remand, and readjudicate the claim on appeal, 
with application of all appropriate laws and 
regulations, including 38 C.F.R. §§ 3.321, 
4.16, 4.22.  If the claim on appeal remains 
denied, the appellant and his representative 
should be furnished a SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  Thereafter, the case should 
be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record, and 
the Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


